                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

LARRY SQUIRES,                                          )
                                                        )
                                Plaintiff,              )
                                                        )         DEFAULT JUDGMENT IN A
                                                        )         CIVIL CASE
v.                                                      )         CASE NO. 4:19-cv-5-D
                                                        )
MERIT SYSTEMS PROTECTION BOARD and                      )
UNITED STATES DEPARTMENT OF NAVY,                       )
                                                        )
                                Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to affirm the MSPB's final decision [D.E. 11 ], AFFIRMS the MSPB's final decision, and
DENIES Squires's motion for review of the MSPB's final decision [D.E. 4]. The court DENIES
defendants' motion to dismiss for lack of subject-matter jurisdiction [D.E. 12], GRANTS
defendants' alternative motion to dismiss for failure to state a claim upon which relief can be
granted [D.E. 12], and DISMISSES without prejudice Squires's discrimination claims.



This Judgment Filed and Entered on July 3, 2019, and Copies To:
Larry Squires                                           (Sent to 3324 W. University Avenue #288
                                                        Gainesville, FL 32607 via US Mail)
Rudy E. Renfer                                          (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 3, 2019                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk
